IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10720
                         Summary Calendar



DAGOBERTO NEVAREZ,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT; JOHN E. STICE; S.O. WOODS, JR.;
BRUCE ZELLER; B. CHEATHAM; BUENTELLO;
MIKE W. MOORE; RONALD D. DREWRY; CHARLES C. BELL;
JOHN CASTILLO; JOSE HERNANDEZ; J.V. YOUNG,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:95-CV-134-BA
                        - - - - - - - - - -
                          December 3, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Dagoberto Nevarez, Texas prisoner # 437273, filed a civil

rights complaint against various officials of the Texas

Department of Criminal Justice - Institutional Division.   The

district court’s dismissal of the complaint for failure to state

a claim pursuant to Fed. R. Civ. P. 12(b)(6) is reviewed de novo.

Giddings v. Chandler, 979 F.2d 1104, 1106 (5th Cir. 1992).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10720
                                 -2-

     Nevarez’s specific complaint is that the classification

committee erroneously classified him as a member of a disruptive

group.   A prisoner’s liberty interest is “generally limited to

freedom from restraint which, while not exceeding the sentence in

such an unexpected manner as to give rise to protection by the

due process clause of its own force, nonetheless imposes atypical

and significant hardship on the inmate in relation to the

ordinary incidents of prison life.”    Sandin v. Conner, 115 S. Ct.

2293, 2300 (1995) (citation omitted); see also Moody v. Baker,

857 F.2d 256, 257-58 (5th Cir. 1988) (an inmate has neither a

protected property nor liberty interest in his custody

classification).    Nevarez’s complaint is based on his assertions

regarding the effect that the classification will have on him

following release.   Such claims are too tenuous to constitute a

liberty interest.    Luken v. Scott, 71 F.3d 192, 193 (5th Cir.),

cert. denied, 116 S. Ct. 1690 (1996) ("speculative, collateral

consequences of prison administrative decisions do not create

constitutionally protected liberty interests").

     Nevarez failed to state a claim of retaliation because he

did not allege "evidence of motivation or, the more probable

scenario, allege a chronology of events from which retaliation

may plausibly be inferred.”.    Woods v. Smith, 60 F.3d 1161, 1166

(5th Cir. 1995), cert. denied, 116 S. Ct. 800 (1996)(internal

quotation marks omitted).
                           No. 97-10720
                                -3-

     The district court properly dismissed the complaint against

the defendants in their official capacities under the Eleventh

Amendment.   Kentucky v. Graham, 473 U.S. 159, 169 (1985).   Also,

Nevarez’s allegations of racial and ethic discrimination were at

best conclusional and were insufficient to state an equal

protection claim.    Johnson v. Rodriguez, 110 F.3d 299, 309 (5th

Cir. 1997) (internal quotation and citation omitted), petition

for cert. filed, 66 U.S.L.W. 3178 (September 2, 1997) (No. 97-

403).

     AFFIRMED.